MEMORANDUM **
Juli Sanomi-Ramirez, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her motion to continue, No. 04-72862, and the BIA’s order denying her motion to reopen removal proceedings, No. 04-76255. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue. Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988). When the BIA reviews the IJ’s decision for an abuse of discretion, as it did in its order denying Sanomi-Ramirez’s motion to continue, we review the IJ’s decision. See de Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). In No. 04-72862, we grant the petition for review and remand. In No. 04-76255, we dismiss the petition for review as moot.
The IJ abused his discretion when he denied Sanomi-Ramirez’s motion to continue the proceedings until the end of the day to file an application for relief. See Baires, 856 F.2d at 91-93. We therefore grant the petition for review in No. 04-72862 and remand to the BIA for fur*222ther proceedings. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (per curiam). In light of our disposition, we need not address SanomiRamirez’s due process contention relating to the denial of her motion to continue.
Because the agency never considered whether Sanomi-Ramirez is eligible for asylum and withholding of removal, we lack jurisdiction to review these claims. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
In light of our disposition in No. 04-72862, Sanomi-Ramirez’s challenge to the BIA’s denial of her motion to reopen is moot.
PETITION FOR REVIEW in No. 04-72862 is GRANTED; REMANDED.
PETITION FOR REVIEW in No. 04-76255 is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.